           Case 1:17-cv-00915-RDM Document 102 Filed 08/07/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

JOSHUA L. HOLLADAY, et al.,               )
                                          )
                  Plaintiffs,             )
                                          )                 Civil Action No. 1:17-cv-00915-RDM
      v.                                  )
                                          )
THE ISLAMIC REPUBLIC OF IRAN, et al.,     )
                                          )
                  Defendants.             )
__________________________________________)


                         AUGUST 7, 2020, JOINT STATUS REPORT

       The Department of Defense (“DOD”), through its undersigned counsel, and Plaintiffs,

through their undersigned counsel, hereby file this Joint Status Report.

      1.       DOD was required to process 500 pages of potentially responsive pages by July

27, 2020, and DOD met that deadline.

      2.       DOD was required to process an additional 500 pages of potentially responsive

pages by August 10, 2020, and has met that deadline as well.

      3.       The next deadline in this case applicable to DOD requires DOD to process an

additional 500 pages of potentially responsive pages by October 9, 2020.

      4.       DOD continues to have limited capacity to process classified materials because of

the ongoing Covid-19 pandemic. As previously explained, many of DOD’s relevant staff still

are only permitted to be in the office for limited periods of time, if at all, and, with few

exceptions, they cannot process classified materials while teleworking. However, DOD’s

counsel has been and continues to be available to meet and confer with Plaintiffs to discuss the

document review process.
           Case 1:17-cv-00915-RDM Document 102 Filed 08/07/20 Page 2 of 2




      5.       Pursuant to the Court’s minute order of July 7, 2020, Plaintiffs and DOD will file

their next Joint Status Report on September 8, 2020, which, as ordered, will recommend

proposed steps to move this case forward.

Dated: August 7, 2020                        Respectfully submitted,



                                             By: /s/ Dustin B. Herman
                                             DUSTIN B. HERMAN (Pro Hac Vice)
                                             Ohio Bar No. 0093163
                                             SPANGENBERG SHIBLEY & LIBER LLP
                                             1001 Lakeside Ave., East, Suite 1700
                                             Cleveland, Ohio 44114
                                             Telephone: (216) 696-3232
                                             Facsimile: (216) 696-3924
                                             Email: dherman@spanglaw.com

                                             Counsel for Plaintiffs


                                             ETHAN P. DAVIS
                                             Acting Assistant Attorney General
                                             Civil Division

                                             JACQUELINE COLEMAN SNEAD
                                             Assistant Director, Federal Programs Branch

                                             /s/ Carol Federighi
                                             CAROL FEDERIGHI
                                             Senior Trial Counsel
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             P.O. Box 883
                                             Washington, DC 20044
                                             Phone: (202) 514-1903
                                             Email: carol.federighi@usdoj.gov

                                             Counsel for Interested Party United States
                                             Department of Defense
